DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-24 are pending in this office action. 

Information Disclosure Statement
3.	Information disclosure statement (IDS), submitted June 18, 2020, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 17 recites the limitation "the anode or the cathode" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
20 recites the limitation "the anode or the cathode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-5, 11-13, 17, 20 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prilutsky et al. (US 2010/0136391 A1).
With regard to Claim 1, Pritlusky et al. disclose in Figures 1-7, a battery assembly (100) having a distributed cooling and fire protection system, said battery assembly (100) comprising: a) a plurality of battery cells (101); b) a case, called a battery pack housing (105), which holds the plurality of battery cells (101), having a bracket (103) and an empty space around each cell (101) to accommodate a desired amount of a first cooling liquid; and c) a cooling liquid distribution system, having a cooling liquid reservoir (203) and/or pipes, called conduits (107), that are in proximity to at least a 
With regard to Claim 2, Pritlusky et al. disclose in Figures 1-7, wherein at least one of the battery cells (101) comprises at least one heat spreader element, located within conduit (107) and including a breaching means or breach points, such as  thinned regions, dimple, depression, a plug (1105), or coating material (1305), disposed partially or entirely inside a protective housing (105) of the cell, wherein the heat spreader element is in thermal communication with the pipes (107) or reservoir (203) and is configured to transport heat away from the battery cells (101), in the event of a thermal runaway or fire, through the heat spreader element to the pipes (107) or reservoir (203) to activate the delivery of the desired amount of the first cooling liquid via a heat-induced breach (1105, 1305) or opening of a valve (601) in the pipes (paragraphs 0044-0049).
With regard to Claim 3, Pritlusky et al. disclose in Figures 1-7, wherein the heat-induced breach comprises melting of a breach point, including a plug (1105) or coating (1305), in the pipes (107) at a temperature corresponding to the threshold temperature of the cell (paragraphs 0044-0049). 

With regard to Claim 5, Pritlusky et al. disclose in Figures 1-7, wherein at least a heat spreader element, or breaching means, or a portion of a heat spreader element, or breaching means, is in thermal or physical contact with the first cooling liquid which acts to dissipate heat transferred from the battery cell (101) during a normal cell operation (paragraphs 0034-0035). 
With regard to Claim 11, Pritlusky et al. disclose in Figure 8, wherein the case (105) is at least partially filled with a second cooling liquid, from a battery cooling system (800), so that the battery cells (101) disposed therein are partially or fully submerged in the second cooling liquid, which is the same as or different than the first cooling liquid (paragraphs 0042-0043). 
With regard to Claim 12, Pritlusky et al. disclose in Figures 1-7, wherein the first cooling liquid is in fluid communication with an external cooling device selected from a pump (203) (paragraph 0035) or a high pressure gas source (501) (paragraph 0038). 
With regard to Claim 13, Pritlusky et al. disclose in Figures 1-7, wherein the second cooling liquid is in fluid communication with an external cooling device selected from a cooling conduit (801), coolant pump (803), and/or coolant reservoir (805) (paragraph 0043).
With regard to Claim 17, Pritlusky et al. disclose in Figures 1-7, wherein the heat spreader element, or breaching means, is in physical or thermal contact with an anode 
With regard to Claim 20, Pritlusky et al. disclose in Figures 1-7, wherein the heat spreader element, or breaching means, is in a heat-spreading relation to the anode or the cathode of the battery cells (101) and draws heat therefrom during an operation of the battery cells (101) (paragraphs 0033-0034). 
With regard to Claim 22, Pritlusky et al. disclose in Figures 1-7, wherein the battery has an inherent anode terminal and an inherent cathode terminal for operating the battery (101) and the heat spreader element, or breaching means, is in thermal contact with the anode terminal or the cathode terminal wherein the anode terminal or the cathode terminal is configured to spread heat to the cooling liquid (paragraphs 0030-0034). 
With regard to Claim 23, Pritlusky et al. disclose in Figures 1-7, wherein the heat spreader element, or breaching means, is in thermal contact with the protective housing (105) (paragraphs 0030-0034). 
With regard to Claim 24, Pritlusky et al. disclose in Figures 1-7, wherein the battery is a lithium-ion battery (paragraph 0030).

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Prilutsky et al. (US 2010/0136391 A1), as applied to Claims 1-5, 11-13, 17, 20 and 22-24 above.
	With regard to Claim 21, Prilutsky et al. disclose the battery assembly in paragraph 10 above, including a heat spreader element comprising a plug (1301) and a coating material (1305) coating an outside surface of the conduit (107) (paragraph 0048; See Figure 13). Prilutsky et al. do not specifically disclose wherein the heat spreader element has a thickness from about 0.1 µm to about 1 mm. Before the effective filing date of the invention it would have been an obvious matter of design choice to manufacture the heat spreader element to have a thickness from about 0.1 .

15.	Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Prilutsky et al. (US 2010/0136391 A1), as applied to Claims 1-5, 11-13, 17, 20 and 22-24 above, and in further view of Kosovski-Shahor (US 2016/0136468 A1).
With regard to Claims 6-8, Prilutsky et al. disclose the battery assembly in paragraph 10 above, including a cooling liquid comprising a fire protection or fire suppression substance (paragraph 0038), but do not specifically disclose wherein the fire protection or fire suppression substance comprises a fluorinated organic compound. 
Kosovski-Shahor discloses a fire extinguishing agent in which the fire extinguishing agent is sprayed onto a fire, and wherein the fire extinguishing agent comprises a fluorinated organic compound such as fluorinated ketones (paragraphs 0056-0057). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a fluorinated organic compound, such as a fluorinated ketone, as the fire protection or fire suppression substance in the battery assembly of Prilutsky et al., because Kosovski-Shahor teaches that this type of material is capable of extinguishing or diminishing a fire (paragraph 0056).
With regard to Claims 9-10, Prilutsky et al. disclose the battery assembly in paragraph 10 above, including a cooling liquid comprising a fire protection or fire suppression substance (paragraph 0038), but do not specifically disclose wherein the cooling liquid comprises a dielectric liquid having the fire protection or fire suppression 
Kosovski-Shahor discloses a fire extinguishing agent in which the fire extinguishing agent is sprayed onto a fire, and wherein the fire extinguishing agent comprises monoammonium phosphate, also known as “tri-class”, “multipurpose” or “ABC” dry chemicals (paragraphs 0056-0057). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a fire protection or fire suppression substance comprising ABC dry chemicals designed for extinguishing class A, class B, and/or class C fires as the fire protection or fire suppression substance in the battery assembly of Prilutsky et al., because Kosovski-Shahor teaches that this type of material is capable of extinguishing or diminishing a fire (paragraph 0056).

16.	Claims 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Prilutsky et al. (US 2010/0136391 A1), as applied to Claims 1-5, 11-13, 17, 20 and 22-24 above, and in further view of Wintner (US 2017/001850 A1).
With regard to Claims 14-15, Prilutsky et al. disclose the battery assembly in paragraph 10 above, including a heat spreader element, called breaching means, breach points, plugs and coating material (paragraphs 0044-0051), but do not specifically disclose wherein the heat spreader element comprises a high thermal conductivity material having a thermal conductivity from 10 to 1,850 W/mK and wherein the heat spreader element comprises a material selected from a graphene film, flexible 
Wintner discloses in Figures 4 and 7, a battery pack (400) including a plurality of battery cells (401) being held in an upper tray member (403) and a lower tray member (703), a battery separating member (705) and a heat spreader (707) (paragraphs 0031-0040).  Wintner discloses wherein the heat spreader (707) may be fabricated from thermally conductive materials, such as aluminum, and has a thermal conductivity of at least 100 W/mK (paragraph 0043), which meets the claimed limitation of from 10 to 1,850 W/mK. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a high thermal conductivity material having a thermal conductivity from 10 to 1,850 W/mK as the heat spreader material in the battery assembly of Prilutsky et al., because Wintner teaches that thermally conductive materials, such as aluminum, withdraw heat away from battery cells when they are being compromised (paragraphs 043-0044).
Claims 16 and 18-19 are not further limiting since the claim from which they depend (Claim 15), requires that the heat spreader element be selected from one of a graphene film, flexible graphite sheet, artificial graphite film, Ag, Ag, Cu, Al, brass, steel, Ti, Ni, Mg alloy sheet, silicon nitride, boron nitride, aluminum nitride, boron arsenide, a composite thereof, or a combination thereof, and Wintner teaches the use of Al, not a graphene film or artificial graphite film.



17.	Claims 15-16, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Prilutsky et al. (US 2010/0136391 A1), as applied to Claims 1-5, 11-13, 17, 20 and 22-24 above, and in further view of Bhardwaj (US 2013/0136966 A1).
With regard to Claims 15-16 and 18-19, Prilutsky et al. disclose the battery assembly in paragraph 10 above, including a heat spreader element, called breaching means, breach points, plugs and coating material (paragraphs 0044-0051), but do not specifically disclose wherein the heat spreader element comprises a material selected from a graphene film, flexible graphite sheet, artificial graphite film, Ag, Ag, Cu, Al, brass, steel, Ti, Ni, Mg alloy sheet, silicon nitride, boron nitride, aluminum nitride, boron arsenide, a composite thereof, or a combination thereof.
Bhardwaj discloses in Figure 2, a battery (202) and a component (204) disposed side-by-side within an enclosure of a portable electronic device (paragraph 0032).  A heat spreader element, called a heat dissipator (206), is also disposed over the surface of the battery pack (202) and placed in thermal contact with the component (204) (paragraph 0033).  Bhardwaj discloses wherein the heat dissipator (206) may be composed of a graphene monolayer which may be grown on a substrate and/or exfoliated graphite and have a thermal conductivity in a range from (4.84±0.44)x103 to (5.30±0.48)x103 W/mK (paragraphs 0034-0035), which meets the claimed limitation of a thermal conductivity no less than 600 W/mK. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a graphene film as the heat spreader in the battery assembly of Pritlusky et al., because Bhardwaj 
With regard to Claim 21, Bhardwaj discloses wherein the heat spreader element, or heat dissipator (206), has a thickness of less than 1 nm (paragraph 0036), which meets the claimed limitation of from about 0.1 µm to about 1 mm.

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725